Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 2 September 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



Quincy 2. September 1804.

Since I wrote you last Tuesday in Boston I have received another letter from you, dated the 21st. of August, which has completed the satisfaction I enjoyed in the receipt of those which had preceded it— After a painful expectation of nearly three weeks, I was thus compensated by four letters in the course of as many days— I was not mistaken in my calculation upon your punctuality, but am still ignorant by what accident three of the letters were so long detained before their arrival. The most probable account I can imagine of it is that two, were kept at the Post Office in Boston, although they are directed to send them all out here as they arrive— I consider however all the anxiety I endured as less than a feather’s weight since I have learnt that you and the children were well.
I always feel obliged to you for your advice, and have often derived useful advantages from your counsels and admonitions— The precautions which you have more than once intimated to me, I know are founded in the purest and tenderest affection— Of the perfectly pacific character of my temper, I believe you have no doubt, and you will never complain of my not going far enough to avoid contention— But I can neither sacrifice my honest and deliberate opinions, nor the expression of them when and where it appears to me proper, upon any consideration; and least of all could I find it in my heart to give them up, from motives of personal apprehension— On this subject I can only add, that I hope you will never have cause to blush for the conduct of your husband on any occasion.
Your observation that all resentments ought to be buried in the grave, are at once indicative of a good heart and a sound understanding— I am so far from extending any animosities further than this life, that I cannot harbour them for any length of time against the living— But the estimate of a man’s character and temper is one thing— forming such an estimate upon grounds of hatred or malice is another— The man who has injured me, I can sincerely and heartily forgive— But if he has injured me without provocation, and without atonement, I can never view him as deserving marks of honour, esteem, or affection, living or dead— To join in any such marks would be a species of hypocrisy to which I cannot descend.— The inky cloak, and customary suits of solemn black, says Hamlet do but seem— for they are what a man may put upon— Now I think that these ought not to be assumed, when a man has not that within which passes Show— Upon this principle I refused to wear crape last Winter, for S. Adams, and old Pendleton— Upon the same principle I would neither wear crape nor join in a funereal procession for Hamilton— I had no respect for the man— Of old Pendleton I knew very little, and that little was not to his honour— Adams and Hamilton neither of them had ever personally offended me, but one of them had betrayed a sacred trust of my father, and the other had slandered him in a lying pamphlet, besides innumerable other injuries to another near connection— Could I have united in testimonials of veneration, of admiration, of gratitude to such men without being myself a traitor and a liar?— In my opinion I could not.
In saying this I hope you will not consider me as intolerant.— I have great respect for many of the characters who have gone the farthest in this posthumous idolatry of Hamilton— To mention only Mr. Ames, whose eulogy you have doubtless seen, and admired; there are few men in the world whom I more truly esteem, and respect than Ames— I am persuaded he firmly believed in all the hyperboles he has lavished upon his memory— But if Ames will believe in political transubstantiation I have no objection— I must only decline adopting his creed— My belief of Hamilton is that he was a man of considerable, but overrated abilities, openly and scandalously vicious in his private character, and of views and projects worse than equivocal as a public man— This opinion of mine, as he says of that he entertained of Burr, may be erroneous, but is not taken up on light grounds— I could produce glaring facts for every word of it— His tragical end, I lament as much as any man— The distress of his family, I feel for in common with the warmest of his friends; But in very deed I do not think he was either a demi-god or a Saint.
The death of Mrs. Sargent was an event at which I could not but be in some degree effected— Soon after I first arrived from Washington, on meeting her husband, I enquired how her health was, and he told me she had been very ill— I concluded however that it was merely an illness usual in her situation, and that she had recovered— The next I heard of her was that she was dead— But without intending to affect either indifference or sensibility, I must assure you that I lamented her loss as I should have done that of any other young woman the wife of my friend— The sentiments I had felt with regard to her for at least ten years, were those of a common acquaintance, coupled perhaps with a peculiar coldness of reserve— I had none of the feelings of St. Preux in Rousseau’s Heloise; and might very safely have gone upon a water party, with her, without the least temptation of plunging her and myself headlong overboard— I never felt the wish to see her, nor was I conscious of a wish to avoid her— It is not in my recollection that since my return from Europe, I ever saw her more than two or three times— As to your suspicions of her disposition towards me, I imagine there was little or no foundation for them— Judging from what I had told you myself, and from what perhaps others had told you of the early attachment that once subsisted between us, you naturally construed every thing that you might witness in her words, or actions, with a bias towards the opinion you had formed, and helped in fancy the inferences you drew— I sincerely join you in the hope that she is removed to a better world.
The Supreme Court of the State has been in Session this fortnight, at Boston, and has occasioned my going there three times in the week just expired— But the Court adjourned yesterday without coming to the Causes in which I was engaged— They took up a whole week in trying the cause of Mr: Boylston, against Mr: Gill, of which you have often heard— Mr: Boylston has recovered a Judgment, for one hundred and six thousand dollars— so you may suppose he is in high Spirits—
I generally call at Whitcomb’s when in Boston— His wife is as round as the terraqueous globe; and not very well; but as I heard a man say in Court the other day, her sickness will soon fall into her arms— The House at Concert-Hall is still repairing; and will be very elegant— The dancing Hall is lengthened nearly one half; and widened in proportion. But I doubt whether he will make so much of it as he did of his Coffee-House.— I have at length leased for three years the house he was in, to a frenchman named Delisle— A Restorator— which is another name for a Coffee-House, so it has not changed its destination— But he is to give me a hundred dollars a year Rent more than Whitcomb gave— The House has been two months empty.—
The drought, and heat, and dust are excessive— A very light thunder shower while I have been writing has cleared up without cooling the atmosphere. But it grows so dark, and my paper comes so near to a close, that I have scarcely space or light more than to add, that in space or out, in light or in darkness I am ever affectionately yours.
